Title: To Thomas Jefferson from Philip Mazzei, 8 March 1782
From: Mazzei, Philip
To: Jefferson, Thomas


        Florence, 8 Mch. 1782. Five months have elapsed since the capitulation of Cornwallis and several vessels have arrived in France which sailed from America after that event; does not complain of being neglected before that time but is “greatly disappointed and mortified” by the present silence. Recapitulates the substance of his earlier dispatches; has received no financial aid; has lived too long on his own credit; his “honour is at stake.” “I only ask for an ostensible letter (conceivd in a manner as to rise no doubts in regard to the possibility of paying the annual interest of the Loan) with which I think that I could be supplied as I have often said, by this sovereign, whose friendship for us is great, and whose partial curiosity I had the mortification never to be able to satisfy with direct american news, which is the first thing he asks every time he sees me. But in case it should be resolved otherwise, I must beg the favor of an immediate remittance, to enable me to discharge with honour my engagements in Europe, and to return to my home.” Encloses “3 of the pieces I have written in Europe concerning our American affairs. They are those which have made the deeper and more general impression in our favour.”
      